Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 01/24/2020 has been entered into this application. 

Information Disclosure Statement
The information disclosure statement filed on 01/24/2020; 07/02/2020 and 12/08/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 01/24/2020, has been accepted for examination. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-55, and 58-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortyn et al. (2002/0071121 A1, Applicant cited reference). 

As to claims 51 and 60, Ortyn discloses a system/method/kit (figs. 5, 25, 26 and 28) comprising:
a light source (60a or 60b); and 
a light detection system the combination of plurality of separate detectors four or more (see abstract) comprising: a first photodetector array in optical communication with a second photodetector array, wherein the first photodetector array and second photodetector array each comprise two or more photodetectors, as can be seen in (figs. 25, 26 and 28); and 
an optical adjustment component (e.g., beam splitter, dichroic mirrors, collimating lenses (32/301-305/311-315)[pars. 0021, 0123-124, 0130-132] is included in a plurality of spaced-apart dichroic reflectors positioned in an optical path between the first photodetector array and the second photodetector array.
For the purposes of clarity, the method claim 51 also anticipates/provide the means for apparatus/kit claim 60 as rejected above as being anticipated by Ortyn. Ortyn 

As to claims 52-55, 58-59 and 61-63 and , Ortyn discloses a structure (figs. 5-7, 25, 26 and 28) that is use in a method/system that is implementing limitations such as, wherein the system is a flow cytometer [pars. 0013-14, 0031, 0035 and 0065]; further comprising irradiating a sample/objects in a flow stream flow cell 306 in an interrogation field with a light source (62, 64, 60a or 60b) [pars. 0079-82 and 0124] (claim 52); wherein the flow stream is irradiated with a light source (62, 64, 60a or 60b) at a wavelength from (i.e. 200 nm to 800 nm) light sources are of different wavelengths and/or light of any wavelength(s) [pars. 0089, 0097 and 0111-112](claim 53); wherein the light source is a laser [pars. 0089, 0097 and 0111-112](claim 54); wherein light from the flow stream is propagated to the light detection system with an optical collection component,  wherein the optical collection component comprises a free-space light relay system, such as one or more lenses (312-315, mirrors (301-306), slits/aperture, dichroic filters, or a combination thereof [pars. 0028 and 0123] (claims 55 and 58); implicitly measuring the detected light at one or more wavelengths [pars. 0123-124](claim 59); wherein the optical adjustment component comprises a collimator collimating lenses (32/301-305/311-315)[pars. 0021, 0123-124, 0130-132] (claim 61); wherein the optical adjustment component comprises a beam splitter component (e.g., beam splitter, dichroic mirrors, collimating lenses (32/301-305/311-315)[pars. 0021, 0123-124, 0130-132] (claim 62); and wherein the optical adjustment component comprises a dichroic mirror component (e.g., beam splitter, dichroic mirrors, collimating lenses (32/301-305/311-315)[pars. 0021, 0123-124, 0130-132] (claim 63).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-57 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al. (2002/0071121 A1, Applicant cited reference).

As to claims 56-57 and 64-65, Ortyn teaches of the features of a light detection system (figs. 25, 26 and 28), as applied to claim 1, comprising: combination of plurality of separate detectors four or more (see abstract) that each of the separate detectors are by themselves photodetector array [pars. 0071-72], Ortyn further teaches of a structure of the light detection system is propagated through the series of photodetector arrays and terminates at the last photodetector array (i.e. detector 325), as can be seen in (fig. 25); and that the plurality of light reflecting elements each reflect light in a direction substantially aligned with a direction of the relative movement between the object and the imaging system (Ortyn, claim 28).
and wherein the photomultiplier tube is a metal package photomultiplier tube (claim 65).
However, even though, Ortyn fail to teach the constructional/structural changes in the method/kit of claims 51 and 60, as that claimed by Applicants claims 56-57 and 64-65, the constructional changes are considered obvious design variation of selecting alternatives, of using optical collection component and types, since the propose modification/changes of the prior art would not change the principle of operation of the prior art invention being modified in order to determined and/or provide detection or measurements indicative of a different characteristic of the object within the flow cell system Ortyn.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ortyn detection system as desired appropriate such as in the manner set forth in applicant's claims 56-57 and 64-65, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.








 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system/method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886